 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FALLS,                                       Case No. 1:19-cv-00441-SAB (PC)
12                       Plaintiff,                      ORDER VACATING ORDER TO SHOW
                                                         CAUSE ISSUED OCTOBER 29, 2019
13           v.
                                                         (ECF No. 11)
14    A. ARREDONDO, et al.,
                                                         ORDER GRANTING PLAINTIFF
15                       Defendants.                     EXTENSION OF TIME TO FILE FIRST
                                                         AMENDED COMPLAINT
16
                                                         THIRTY (30) DAY DEADLINE
17

18          Plaintiff David Falls is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983.

20          On August 26, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff

21   stated a cognizable claim against Defendant Arredondo, in his individual capacity, for excessive

22   force in violation of the Eighth Amendment, but failed to state any other cognizable claims

23   against any other defendants. (ECF No. 10.) The Court ordered Plaintiff to either file a first

24   amended complaint or notify the Court in writing of his willingness to proceed only on the

25   cognizable claims, within thirty (30) days from the date of service of the order. (Id.)

26          Plaintiff failed to file a first amended complaint, notify the Court in writing of his

27   willingness to proceed only on the claims found cognizable by the Court, or otherwise

28   communicate with the Court within the allotted time. Therefore, on October 29, 2019, the Court
                                                         1
 1   ordered Plaintiff to show cause in writing why this action should not be dismissed for Plaintiff’s

 2   failure to comply with the Court’s August 26, 2019 screening order and failure to prosecute,

 3   within fourteen (14) days from the date of service of the order. (ECF No. 11.)

 4           On November 25, 2019, Plaintiff filed a written response to the Court’s order to show

 5   cause. (ECF No. 12.) In his response, Plaintiff states that this action should not be dismissed

 6   because, on September 25, 2019, he timely sent a 33-page first amended complaint via “e-file”

 7   through the prison law library, along with a motion for discovery. (Id.)

 8           However, no first amended complaint and/or motion for discovery have been filed in this

 9   action. Additionally, any submission of a first amended complaint and/or a motion for discovery

10   through the e-filing system at Kern Valley State Prison would be improper. The Court’s Standing

11   Order in Re: Procedural Rules for Electronic Submission of Prison Litigation Filed by Plaintiffs

12   Incarcerated at Participating Penal Institutions specifically states that the standing order only

13   applies to the initial filings by a plaintiff, but that all other filings, which would include a first

14   amended complaint and a motion for discovery, must be filed by physically mailing the

15   documents to the Court.

16           Therefore, the Court finds that the interest of justice requires that the Court vacate the

17   order to show cause and grant Plaintiff a thirty (30) day extension of time in which to mail his

18   first amended complaint, and any other documents that he wishes to file, to the Court.

19           Accordingly, IT IS HEREBY ORDERED that:

20           1.      The order to show cause issued on October 29, 2019, (ECF No. 11), is
21                   VACATED;

22           2.      Plaintiff is granted thirty (30) days from the date of service of this order in which

23                   to file either:

24                   a.      A first amended complaint curing the deficiencies identified by the Court

25                           in its August 26, 2019 order; or

26                   b.      A notice of his intend to proceed only on the cognizable claim identified by
27                           the Court in its August 26, 2019 order; and

28           3.      Plaintiff is warned that failure to comply with this order will result in a
                                                          2
 1               recommendation to the District Judge that this action be dismissed for failure to

 2               obey a court order and failure to prosecute.

 3
     IT IS SO ORDERED.
 4

 5   Dated:   November 26, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
